           Case 1:19-cr-00651-LTS Document 600 Filed 04/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 19-CR-651-LTS

GABRIEL ORZANICA,

                 Defendant.

-------------------------------------------------------x

                                                           ORDER

                 A sentencing hearing was held in this matter on April 14, 2021. In accordance

with the Court’s oral order at that hearing, the Bureau of Prisons is hereby directed to provide

Mr. Orzanica with prompt medical attention for the hearing loss, testicular, headache and

infection conditions detailed in paragraphs 88 through 90 of the Presentence Report, as well as

language-accessible mental health services under appropriately confidential conditions.

                 The United States Attorney’s Office is directed to deliver a copy of this order and

a copy of paragraphs 88 through 90 of the Presentence Report to the legal department of the

Metropolitan Correction Center immediately and file a certificate of such service on the docket.

        SO ORDERED.


Dated: New York, New York
       April 15, 2021

                                                                      __/s/ Laura Taylor Swain____
                                                                      LAURA TAYLOR SWAIN
                                                                      Chief United States District Judge




ORZANICA - MED ORD.DOCX                                    VERSION APRIL 15, 2021                          1
